Exhibit 10.51

LOGO [g67377ex10_51logo.jpg]

November 7, 2008

Marshall C. Turner

220 Montgomery Street

Penthouse 10

San Francisco, CA 94104

Dear Marshall,

We are pleased to confirm our offer of employment for the position of interim
Chief Executive Officer. We would like for you to assume this position as of
Wednesday, November 12, 2008. In connection with your appointment as interim
Chief Executive Officer, I note that you have resigned from the Compensation
Committee and Nominating and Corporate Governance Committee of the MEMC Board of
Directors, although you will remain a director of MEMC.

Your salary for serving as interim Chief Executive Officer will be $75,000 per
month, which salary will be paid bi-weekly, pursuant to the Company’s standard
payroll procedures ($34,615.38 gross amount each bi-weekly payroll period, less
applicable withholdings).

In connection with your appointment as interim Chief Executive Officer, on
October 29, 2008 you were granted options to purchase 40,000 shares of MEMC
common stock priced at the MEMC closing price on the NYSE on that date. These
options will vest as follows: 20,000 shares upon the commencement of your
employment on November 12, 2008, and 20,000 shares, if you not have voluntarily
ended your employment as interim Chief Executive Officer prior thereto, on
February 10, 2008. Your entitlement to these is, of course, subject to the terms
of the stock option agreement between you and MEMC as well as the terms of the
2001 Stock Incentive Plan under which the options were granted. You may be
eligible in future months for additional grants of stock options, subject to the
approval of the MEMC Board of Directors.

You will be provided with temporary housing and use of a rental car in the St.
Louis area during your term as interim Chief Executive Officer in accordance
with the Company’s existing policies. In addition, the Company will pay for your
flights between your home and St. Louis during your term as interim Chief
Executive Officer, and will pay for your meal expenses while in St. Louis. You
will be contacted by MEMC’s Human Resources Department to work out the logistics
of these items. The value of these items will be subject to applicable taxation.
The Company will “gross you up” on these items for tax purposes.

As an MEMC employee, you will also be eligible to participate in MEMC’s group
employee benefit programs. The programs include: PTO (Paid Time Off), 401(k)
savings plan, medical plan, dental plan, flexible spending accounts for health
and dependent care, group life insurance, supplemental life insurance if you
would like, as well as short-term and long-term disability plans. Each plan has
its own eligibility criteria and some have contribution requirements. A summary
of the MEMC benefit programs will be provided to you by MEMC HR for your review.

Consistent with Company policy, this offer is contingent upon: (1) signing of
MEMC’s standard employee confidentiality agreement; (2) successful completion of
a medical laboratory screening for

 

MEMC Electronic Materials, Inc. 501 Pearl Drive (City of O’Fallon), Post Office
Box 8 St. Peters, Missouri 63376



--------------------------------------------------------------------------------

Marshall Turner

November 7, 2008

Page 2

 

illegal drug use and substance abuse with a test result of negative prior to
your start date; (3) your submission of documents sufficient for MEMC to verify
that you have the right to work in the United States.

We do not want you to, and we hereby instruct you not to, bring any confidential
or proprietary material of any former employer or to violate any other
obligations you may have to any former employer. Your employment with MEMC is
“at-will.” That means that both you and MEMC have the right to terminate
employment for any reason, or no reason, at any time by giving notice as
required by your confidentiality agreement with MEMC.

Marshall, we are all excited to work with you during this transition period.
Please indicate your acceptance of this offer by signing this original letter
and faxing it to MEMC’s General Counsel, Brad Kohn, at 866-773-0791.

If you have any questions, don’t hesitate to call me.

 

Sincerely, John Marren Chairman of the Board of Directors, MEMC Agreed and
accepted:

/s/ Marshall C. Turner

Marshall C. Turner

11-7-08

Date

 

MEMC Electronic Materials, Inc. 501 Pearl Drive (City of O’Fallon), Post Office
Box 8 St. Peters, Missouri 63376